--------------------------------------------------------------------------------

Exhibit 10.01
 
WARRANT AMENDMENT AGREEMENT


This Warrant Amendment Agreement (“Agreement”) is dated as of September 5, 2018
(“Effective Date”) and is entered into by and among Sabby Healthcare Master
Fund, Ltd. (“Sabby Healthcare”), Sabby Volatility Warrant Master Fund, Ltd.
(“Sabby Volatility”, and together with Sabby Healthcare, the “Holders”), and
RiceBran Technologies, a California corporation (the "Company").  The parties
hereto agree as follows:
 
RECITALS
 
A.          The Company and the Holders are parties to a Securities Purchase
Agreement, dated as of September 30, 2014 (“2014 Purchase Agreement”), pursuant
to which the Company issued to each of the Holders a warrant to purchase 425,000
shares of the Company’s common stock (each, a “2014 Warrant”, and together, the
“2014 Warrants”).
 
B.          Each of the 2014 Warrants currently has an Exercise Price per share
of $5.27 and a Termination Date of April 3, 2020.
 
C.          The resale of the 2014 Warrant Shares acquired upon exercise of the
2014 Warrants has been registered pursuant to a registration statement on Form
S-3 (File No. 333-199646) (“2014 Registration Statement”).
 
D.          The Company and the Holders are parties to a Securities Purchase
Agreement, dated as of February 17, 2016 (“2016 Purchase Agreement”), pursuant
to which the Company issued to Sabby Healthcare a warrant to purchase 1,773,333
shares of the Company’s common stock and to Sabby Volatility a warrant to
purchase 886,667 shares of the Company’s common stock (collectively, the “2016
Warrants”).  The current per share exercise price of the 2016 Warrants is $2.00.
 
E.          The resale of the shares of the Company’s common stock that underlie
the 2016 Warrants (“2016 Warrant Shares”) has been registered pursuant to a
registration statement on Form S-3 (File No. 333-212658) (“2016 Registration
Statement”, and together with the 2014 Registration Statement, the “Registration
Statements”).
 
F.          On the terms and conditions set forth herein, the parties hereto
desire to amend the 2014 Warrants to (i) reduce the Exercise Price, (ii) reduce
the number of shares issuable upon exercise of the 2014 Warrants and (iii)
change the Termination Date of the 2014 Warrants to an earlier date, and the
Holders desires to exercise the 2016 Warrants .
 
G.          For purposes of this Agreement, the (i) terms “Exercise Price” and
“Termination Date” shall have the meanings given to those terms in the 2014
Warrants, as applicable, (ii) the term “2014 Warrant Shares” shall have the
meaning given to the term “Warrant Shares” in the 2014 Warrants, as applicable,
and (iii) the term “Trading Day” shall have the meaning given to that term in
the 2014 Purchase Agreement.
 

--------------------------------------------------------------------------------

AGREEMENT


1.           Amendment to 2014 Warrants.  Each of the 2014 Warrants hereby is
amended to provide as follows:


(a)          Exercise Price.  The per share Exercise Price of the 2014 Warrants
shall change from $5.27 per share to $3.30 per share, subject to future
adjustment as provided in the 2014 Warrants.


(b)          Termination Date.  The Termination Date of the 2014 Warrants shall
change from April 3, 2020 to April 3, 2019, and the 2014 Warrants may not be
exercised after April 3, 2019.


(c)          2014 Warrant Shares.  The number of 2014 Warrant Shares that are
subject to each 2014 Warrant shall change from 425,000 to 300,000, subject to
future adjustment as provided in the 2014 Warrants.  The parties agree that the
number of Warrant Shares shall not increase as a result of decreasing the
Exercise Price as provided in Section 1(a) above.


2.           Exercise of 2016 Warrants.  The Holders agree to exercise the 2016
Warrants in full by “cash” exercise, and the Holders execution and delivery of
this Agrement shall constitute the Holders’ execution and delivery to the
Company on the Effective Date of the Notices of Exercise annexed to the 2016
Warrants with respect to all 2016 Warrant Shares underlying the 2016 Warrants. 
The aggregate exercise price for such exercise of the 2016 Warrants (“Aggregate
Exercise Price”) shall equal the product of (i) the number of 2016 Warrant
Shares underlying the 2016 Warrants on the Effective Date and (ii) $2.00.  The
2016 Warrant Shares issuable upon such exercise of the 2016 Warrants shall be
issued as provided in the 2016 Purchase Agreement and the 2016 Warrants, and all
of the 2016 Warrant Shares shall be delivered electronically through the
Depository Trust Company within the time periods specified therein after the
Company receives the Aggregate Exercise Price for the exercised 2016 Warrants,
which Aggregate Exercise Price shall be paid to the Company no later than two
trading days after the Effective Date.  Notwithstanding anything herein to the
contrary, in the event the Warrant Exercise would otherwise cause the Holder to
exceed the beneficial ownership limitations (“Beneficial Ownership Limitation”)
in the 2016 Warrants, the Company shall only issue such number of 2016 Warrant
Shares to the Holder that would not cause such Holder to exceed the maximum
number of 2016 Warrant Shares permitted thereunder with the balance to be held
in abeyance until notice from such Holder that the balance (or portion thereof)
may be issued in compliance with such limitations.


3.           Public Disclosure. 
 
(a)          The Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transactions contemplated hereunder within two Trading Days following the
Effective Date.  To the extent that the Company complies with this Section 3(a),
the Company shall be deemed to have complied with its obligation to publicly
disclose the terms contained herein pursuant to the 2014 Purchase Agreement, the
2016 Purchase Agreement and any other agreements or instruments to which the
Company and either Holder is a party.
 
2

--------------------------------------------------------------------------------

(b)          The Company may file a prospectus supplement to each of the
Registration Statements to disclose the effect of this Agreement on the 2014
Warrants,  the 2014 Warrant Shares, the 2016 Warrants and the 2016 Warrant
Shares.
 
4.           No Changes.  Except as amended by this Agreement, all other terms
of the 2014 Warrants and the 2014 Purchase Agreement shall continue in full
force and effect.
 
5.           Conflict.  If the terms of this Agreement conflict with the terms
of the 2014 Warrants, the terms of this Agreement shall control.
 
6.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant Amendment Agreement to
be executed as of the date first set forth above. 


RICEBRAN TECHNOLOGIES
       
By: 
/s/ Brent Rystrom    
Brent Rystrom,
   
Chief Financial Officer
       
SABBY HEALTHCARE MASTER FUND, LTD.
       
By: 
/s/ Robert Grundstein    
Name: Robert Grundstein,
   
Authorized Signatory
     
SABBY VOLATILITY WARRANT MASTER FUND, LTD.
       
By: 
/s/ Robert Grundstein    
Name: Robert Grundstein,
   
Authorized Signatory
 

 
 
4

--------------------------------------------------------------------------------